          Case 1:21-cv-01695-RAH Document 32 Filed 09/07/21 Page 1 of 2




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                                 BID PROTEST

BLUE ORIGIN FEDERATION, LLC,                       )
                                                   )
               Plaintiff,                          )
                                                   )
               v.                                  )
                                                   )
THE UNITED STATES,                                 )             No. 21-1695C
                                                   )        (Judge Richard A. Hertling)
               Defendant,                          )
                                                   )
and                                                )
                                                   )
SPACE EXPLORATION TECHNOLOGIES                     )
CORP.,                                             )
                                                   )
               Defendant-Intervenor.               )

       DEFENDANT’S NOTICE OF FILING THE ADMINISTRATIVE RECORD

       Pursuant to Appendix C, paragraph 21, of the Rules of the United States Court of Federal

Claims and the Court’s orders of August 27, 2021 (ECF Nos. 27 and 30), and September 7, 2021,

defendant, the United States, hereby provides notice that it is filing, under seal, the

administrative record of the proceedings in the above-captioned bid protest using a series of six

Digital Versatile Discs (DVDs). The United States is providing copies of the DVDs, via courier,

to counsel for plaintiff, Blue Origin Federation, LLC, and counsel for defendant-intervenor,

Space Exploration Technologies Corp.

                                                   Respectfully submitted,

                                                   BRIAN M. BOYNTON
                                                   Acting Assistant Attorney General

                                                   MARTIN F. HOCKEY, JR.
                                                   Acting Director
        Case 1:21-cv-01695-RAH Document 32 Filed 09/07/21 Page 2 of 2




                                      s/ Douglas K. Mickle
                                      DOUGLAS K. MICKLE
OF COUNSEL:                           Assistant Director

ALLISON M. GENCO                      s/ Anthony F. Schiavetti
BRIAN M. STANFORD                     ANTHONY F. SCHIAVETTI
Senior Attorney Advisors              Senior Trial Counsel
NASA Office of the General Counsel    U.S. Department of Justice
                                      Civil Division
                                      Commercial Litigation Branch
                                      PO Box 480, Ben Franklin Station
                                      Washington, D.C. 20044
                                      Tel: (202) 305-7572
                                      Fax: (202) 305-1571
                                      anthony.f.schiavetti@usdoj.gov

September 7, 2021                     Attorneys for Defendant




                                      2
